      Case 3:19-cr-01685-CAB Document 22 Filed 09/12/19 PageID.193 Page 1 of 3


 1
     Knut S. Johnson (CSB 125725)                 Devin Burstein (CSB 255389)
 2   LAW OFFICE OF KNUT S. JOHNSON                WARREN & BURSTEIN
 3   550 West C Street, Suite 790                 501 West Broadway, Suite 240
     San Diego, California 92101                  San Diego, California 92101
 4
     (619) 232-7080                               (619) 234-4433
 5   knut@knutjohnson.com                         db@wabulaw.com
 6
 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                Case No. 19-cr-1685-CAB
10
11              Plaintiff,                    Motion for settlement conference
12
          v.
13
14   RAYMOND LIDDY,
15
                 Defendant.
16
17
18
          The defense respectfully requests the Court order a settlement
19
20
     conference in this case.    Although Federal Rule of Criminal Procedure

21   11(c)(1) generally prohibits court involvement in plea negotiations, this
22
     prohibition is waivable by the defendant. See United States v. Myers, 801
23
24   F.3d 1116, 1123-24 (9th Cir. 2015).
25
          In Myers, the Court noted that, like many other aspects of Rule 11, the
26
27   defendant can waive Rule 11’s restriction on court involvement in plea
28
     discussions for purposes of settling a criminal case: “We [] hold that Rule
      Case 3:19-cr-01685-CAB Document 22 Filed 09/12/19 PageID.194 Page 2 of 3


 1   11(c)(1) can be waived by the defendant.” Id.       It further noted, the “best

 2   practice” is “for the district court to confirm the defendant is both aware of
 3
     and voluntarily waives Rule 11(c)(1)’s prohibition of judicial involvement in
 4
 5   plea negotiations[.]” Id. at 1124.
 6
          To this end, Mr. Liddy’s signed waiver is attached. We ask the Court
 7
 8   to hold a hearing to confirm the waiver, and order a settlement conference.
 9
     The defense suggests that, given the Court’s familiarity with the case, it is in
10
11   the best position to hold the settlement conference. However, if the Court

12   believes sending the case to another judicial officer is appropriate, the
13
     defense has no objection.
14
15
16
17   Dated: September 12, 2019               Respectfully submitted,
18                                           /s/ Devin Burstein
19                                           Devin Burstein
20                                           Knut Johnson
                                             Attorneys for Mr. Liddy
21
22
23
24
25
26
27
28
       Case 3:19-cr-01685-CAB Document 22 Filed 09/12/19 PageID.195 Page 3 of 3




   Knut S. Johnson (CSB 125725)                          Devin Burstein (CSB 255389)
 2 LAW OFFICE OF KNUT S. JOHNSON                         WARREN & B URSTEIN
 3 550 West C Street, Suite 790                          501 West Broadway, Suite 240
   San Diego, California 92101                           San Diego, California 92101
 4
   (619) 232-7080                                      . (619) 234-4433
 5 knut@knutjohnson.com                                  db@wabulaw.com
 6

 7                          UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                     Case No. 19-cr-1685-CAB
10

11                Plaintiff,                       Waiver of Rule ll(c)(l)
12
           v.
13

14   RAYMOND LIDDY,
15
                   Defendant.
16

17

18
           I, Raymond Liddy, having been advised of my rights under Federal Rule of
19
     Criminal Procedure 11 (c )( 1), and after consultation with my attorneys, hereby waive the
20
21   prohibition on the Court's participation in plea discussions for the purpose of obtaining
22
     Court assistance in resolving the case.

                                                 ~b,fu,.,
                                                    a)lill<md Liddy v
                                                                     /
25

26
27

28
